Exhibit 10.24

 

Compensatory Arrangements with Executive Officers

 

Compensation for executives at TECO Energy, Inc. (the “Corporation”) consists of
several components. Included among these are base salary and an annual incentive
award program.

 

Base salary information for the Chief Executive Officer, Chief Financial Officer
and the other executive officers named in Item 11 – Executive Compensation who
are currently serving as executive offers of the Corporation (together, the
“named executive officers”) is set forth in the table below.

 

The Corporation’s annual incentive plan is filed as Exhibit 10.5 to the
Corporation’s Annual Report on Form 10-K to which this document is an exhibit
(the “Report”). The 2016 target award percentages for awards under the annual
incentive plan for the named executive officers are set forth in the table
below.

 

Compensatory arrangements relating to other aspects of the Corporation’s
executive compensation program are filed as exhibits to the Report.   

 

 

Named Executive Officer Salary and Target Award Percentage Information for 2016

Name

Title

  Salary

Target

Award %

John B. Ramil

President and Chief Executive Officer

  $880,650

100%

Sandra W. Callahan

Senior Vice President-Finance and Accounting
and Chief Financial Officer

  $501,481

70%

Gordon L. Gillette

President of Tampa Electric Company

  $562,380

70%

Charles A. Attal III

Senior Vice President – General Counsel and Chief Legal Officer

  $405,099

60%

Phil L. Barringer

Senior Vice President – Corporate Services and Chief Human Resources Officer

$391,400

60%

 

 

 

 